Name: Council Decision (EU) 2018/1589 of 15 October 2018 appointing two alternate members, proposed by the Republic of Estonia, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-10-23

 23.10.2018 EN Official Journal of the European Union L 264/23 COUNCIL DECISION (EU) 2018/1589 of 15 October 2018 appointing two alternate members, proposed by the Republic of Estonia, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Estonian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 4 September 2015, by Council Decision (EU) 2015/1510 (4), Mr Mart VÃ RKLAEV was replaced by Mr Juri GOTMANS as an alternate member. (2) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Georg LINKOV. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Juri GOTMANS (Mayor of Haanja Municipality) was proposed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as alternate members of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Priit VÃ RK, Mayor of Paide,  Mr Juri GOTMANS, Member of VÃ µru Town Council (change of mandate). Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President E. KÃ STINGER (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/1510 of 4 September 2015 appointing an Estonian member and an Estonian alternate member of the Committee of the Regions. (OJ L 236, 10.9.2015, p. 8).